DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s reply and amendment filed 11/20/2020, are acknowledged.  Claims 1, 3 and 4 are pending.

Response to Arguments
	The claims are amended to make explicit that which is implicit in a vaginal ring, i.e., “shaped for insertion into the vaginal lumen.”   Even if Applicant’s assertion that the “[n]either McIntyre et al. nor Moaddeb et al. teach or suggest did not teach or suggest ring bodies shaped for insertion into the vaginal lumen or delivery of active pharmaceutical ingredients to the vaginal lumen” were ostensibly correct because McIntyre et al.’s device is intended for insertion in the uterus, the device, nonetheless, would also be shaped for insertion into the vaginal lumen in order to get into the uterus. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3 and 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McIntyre et al. (US 2006/0264912) in view of Moaddeb et al. (U.S. Patent No. 5,645,580).
	Regarding claim 1, McIntyre et al. teaches
a the device may comprise a contoured structure 110 made of a flexible material wherein an outer surface of the contoured structure 110 has the general contours of an interior cavity of a human female uterus.  Thus, the contoured structure 110, may comprise a collapsible or inflatable three dimensional structure such as, for example, hollow three-dimensional structures like an inflatable "balloon," an irregular cone, irregular spheres, and the like.  In addition to hollow three-dimensional structures, the contoured structure 110 may also comprise a continuous hoop of flexible material, e.g., irregular ring, and other predominantly two-dimensional structures whose length and width are appreciably greater than the thickness of the hoop.  The contoured hoop, for example, may be made of a continuous length of a flexible material, e.g., a long cylinder, ribbon or tape of a soft polyurethane or other flexible polymeric material having a cross-sectional area that is circular, elliptical, rectangular, square, or the like.  Both the hollow three-dimensional structures and the predominantly two-dimensional "hoops" are contoured such that when placed within the uterus, surface to surface contact between the outer surface of the device and the uterine wall is achieved.

Para. [0089](emphasis added).  This reads on “a ring body with an irregular surface to increase surface area of the vaginal ring.”
McIntyre et al. does not teach “wherein the irregular surface of the vaginal ring is dimpled or divetted.”
Moaddeb et al. teaches an implantable medical device.  The material may include dimples, groove or micorpores or other indentions or recesses for the promotion of tissue ingrowth or to house drugs or medications for delivery to adjoining tissue..  See col. 5, line 15.  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of McIntyre et al. and Moaddeb et al.and arrive at the subject matter claimed.  In this instance, one of ordinary skill in the art would be motivated to improve the drug delivery of the implantable device McIntyre et al. by incorporating the coating system of Moaddeb et al..   Here, the rationale for the modification being combining prior art elements according to known methods to yield predictable results.  
Regarding claim 4, McIntyre et al. teaches barrier regions which would read on a surface coating.  “[T]he barrier region may, or may not, be the same as the polymeric composition of the underlying therapeutic-agent-containing region.” Para. [0057].   Preferred biodegrable polymer include polyethylene oxide (PEO).  See para. [0062].   This reads on “said surface coating comprising one or more anionic or nonionic hydrophilic polymers. The language “which minimizes bio-interaction of delivery device for an activated pharmaceutical ingredient” is in the preamble of the claim and not considered a limitation but rather indicating an intended use.  Nonetheless, even if it were considered a limitation, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)(“Products of identical chemical composition cannot have mutually exclusive properties.”)

Claims 1 and 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saleh et al. (U.S. Patent No. 5,92,372) in view of Moaddeb et al. (U.S. Patent No. 5,645,580).
	Regarding claim 1, Saleh et al. teaches “a vaginal ring intended for the release of at least one drug over a prolonged period of time.”  Abstract.  “Among the important factors governing release are the solubility of the drug in the ring elastomer, the surface area of the drug reservoir.” Col. 1, lines 38-40.  “If very high release rates are desired, they can be attained by a drug load at the ring surface as is characteristic of the homogeneous matrix ring design.”  Col. 1, lines 42-45.
Saleh et al. does not teach “an irregular surface of dimples or divets to increase surface area of the vaginal ring.”
Moaddeb et al. teaches an implantable medical device.  The material may include dimples, groove or micorpores or other indentions or recesses for the promotion of tissue ingrowth or to house drugs or medications for delivery to adjoining tissue.  See col. 5, line 15.  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Saleh et al. and Moaddeb et al.and arrive at the subject matter claimed.  In this instance, arriving at the claimed invention would have been a matter of . 

Claims 4  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saleh et al. (U.S. Patent No. 5,972,372) in view of Moaddeb et al. (U.S. Patent No. 5,645,580), as applied to claims 1 and 3 above, and further in view of McIntyre et al. (US 2006/0264912)
Regarding claim 4, Saleh et al. also teaches that “[i]f moderately high release rates are needed to provide the appropriate dose, a design which modulates release rate by imposing a layer of drug-free elastomer between the drug reservoir and the ring exterior is appropriate. This may be attained by coating a homogeneous ring, or to conserve drug, by incorporating a drug-free core, a shell design may be used.”  Col. 1, lines 48-52.   This reads on “a surface coating which minimizes bio-interaction of a delivery device for an active pharmaceutical ingredient.”
Saleh et al. does not teach “said surface coating comprising one or more anionic or nonionic hydrophilic polymer selected from the group consisting of polyethylene glycol, PEO-polyphenylene oxide (PPO) copolymers, poly(acrylic acid), poly(methacrylic acid) and poly(styrene sulfonate)”.
McIntyre et al. teaches barrier regions which would read on a surface coating.  “[T]he barrier region may, or may not, be the same as the polymeric composition of the underlying See para. [0062].   
 It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to further combine the teachings of McIntyre et al. with Saleh et al. and Moaddeb et al. and arrive at the subject matter claimed.  In this instance, it is prima facie obviousness to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Thus, it would have been obvious to select PEO as taught by McIntyre et al. as a polymer for coating a similar device.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618